Citation Nr: 1040608	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-39 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for right patellofemoral 
syndrome (right knee condition).

3.  Entitlement to service connection for left patellofemoral 
syndrome (left knee condition).

4.  Entitlement to service connection for degenerative disc 
disease (low back disability).

5.  Entitlement to service connection for right hip pain.

6.  Entitlement to service connection for left hip pain.



REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 1973.

These matters have come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In an April 2009 decision, the Board, in part, remanded the 
claims to the RO for further development.


FINDINGS OF FACT

1.  The first clinical evidence reflecting complaints of tinnitus 
appears many years after service, and the only competent opinion 
to address the question of whether the disorder is related to in-
service noise exposure weighs against the claim.

2.  Back, hip, and knee disabilities did not have their onset in 
service or within one year thereafter, and they are not related 
to any incident of service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tinnitus 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

2.  The criteria for service connection for right and left knee 
conditions, a low back disability, and right and left hip pain 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in the 
April 2005 rating decision, she was provided notice of the VCAA 
in July 2004.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate a claim for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  Thereafter, the Veteran received 
additional notice in March 2006 on the downstream disability 
rating and effective date elements of her claims, with subsequent 
readjudication in a December 2008 supplemental statement of the 
case (SSOC).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

The Board acknowledges that the VCAA letter did not specifically 
notify the Veteran of the information and evidence needed to 
substantiate a claim based on secondary service connection.  
However, given her assertion on the VA Form 9 that her service-
connected bilateral pes planus led to leg, hip, and ultimately 
spinal problems, the Board finds that she had actual knowledge of 
how to substantiate such a claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  In addition, the April 2009 Board 
remand specifically advised her on the issue of entitlement to 
secondary service connection.  Further, a May 2010 SSOC provided 
the Veteran with the provisions of 38 C.F.R. § 3.310 (2010), the 
regulation pertaining to secondary service connection claims.  
These factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate a claim based on secondary service connection.  
Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of the claims in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
result only in additional delay with no benefit to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In the April 2009 remand, the Board requested that the RO afford 
the Veteran VA examinations to determine the nature and etiology 
of her disabilities.  The RO afforded her the VA examinations in 
June 2009, as well as obtaining an addendum in November 2009, and 
the examiners provided findings that were substantially 
responsive to the Board's request.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, and statements from 
the Veteran and her representative.  The Veteran has not 
indicated that she has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and her representative 
have been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If 
arthritis is manifested to a degree of 10 percent within one year 
after separation from service, the disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   Service 
connection may be also granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability and the in-service 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but also for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See id.  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Bilateral Tinnitus

The Veteran contends that her bilateral tinnitus is due to 
exposure to aircraft noise during service.  In her December 2005 
VA Form 9, she indicated that she was housed near the flight line 
and was therefore exposed to acoustic trauma.

The Veteran's DD Form 214 indicates that she served for 
approximately 13 months with a military occupational specialty of 
Clothing Sales Specialist.

Neither the Veteran's service treatment records nor her May 1973 
separation examination report show an in-service onset of 
tinnitus.  The first documentation of her tinnitus is a private 
audiologist's letter from December 2004, decades after her 
separation from service.  Moreover, the only competent opinion to 
address the etiology of the Veteran's tinnitus weighs against the 
claim.  During a June 2009 VA audiology examination, she reported 
in-service noise exposure to firearms, helicopters, and aircraft 
engines, as her dormitory was located next to an airstrip.  She 
also reported post-service noise exposure including work in a 
plastics warehouse for one year, construction work, and exposure 
to electrical generators, carpentry tools, power tools, 
chainsaws, power lawnmowers, weed eaters, leaf/grass blowers, and 
firearms.  The examiner opined that the tinnitus is not due to 
service.  The examiner explained that the Veteran had limited 
noise exposure in service, no reported onset of tinnitus in 
service, and occupational/recreational noise exposure following 
service without hearing protection.

The Board finds the above opinion probative and dispositive on 
the nexus question in the claim, based as it was on both 
evaluation of the Veteran and consideration of her documented 
medical history and assertions.  Hence, the only competent, 
probative opinion to address the relationship between the 
Veteran's current disability and service weighs against the 
claim.  

Back, Hips, and Knees

The Veteran contends that her back, hip, and knee disabilities 
are due to the rigors of service.  She also contends that they 
are secondary to her service-connected bilateral pes planus.

Although her service treatment records reflect complaints of foot 
problems, they do not reflect any complaints, findings, or 
diagnoses of any back, hip, or knee problems.  Her separation 
examination reflects a normal clinical evaluation of the spine 
and lower extremities, and she did not report any problems with 
her back, hips, or knees on the accompanying report of medical 
history.  The first documentation of such problems is a private 
physician's letter from July 2004, decades after her separation 
from service.  The passage of many years between discharge from 
active service and any medical complaints or documentation of a 
claimed disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, her back, hip, and knee disabilities did not 
have their onset in service or within one year thereafter.  

The above July 2004 letter reflects the physician's opinion that 
the Veteran's left knee, hip, and back pain are most likely 
related to service.  

A February 2005 VA examination report reflects the examiner's 
review of the claims file, including the service treatment 
records showing diagnoses of plantar fasciitis of the right foot 
and flat feet.  The Veteran stated that she had been told in 
service that her back and knee pain were related to flat feet; 
however, the examiner noted that this is not supported by the 
record.  The Veteran added that she followed up with private 
physicians after discharge for continued difficulty with her 
back, knees, and hips.  She denied any follow-up for her feet.  
After examination, the examiner provided diagnoses of mild 
bilateral pes planus, bilateral patellofemoral syndrome, 
bilateral trochanteric bursitis, and mild to moderate 
degenerative disk disease of the lumbar spine.  The examiner 
opined that the back and knee conditions were not related to the 
right-sided plantar fasciitis intermittently treated in service.

In a July 2005 letter, a private physician opined that the 
Veteran's degenerative changes in the lumbar spine are likely 
related to activities and injuries she received while in service 
and are consistent with a longstanding condition that could be 
related back to her initial onset of symptoms which occurred 
while in service.  

A June 2009 VA examination report, signed by two examiners, 
reflects a history of back pain with no injury.  After 
examination, the examiners diagnosed the Veteran with minimal 
degenerative changes in the lumbar spine consistent with her age 
and body habitus, and opined that it is not in any way associated 
with the mild flat feet.  As for the hips, the examiners noted 
that the Veteran was not really complaining of the hip joint but 
the buttocks, which is associated with lower back pain.  After 
examination, the examiners provided a diagnosis of muscular 
buttocks pain not associated with the hips, and opined that there 
is no association between the hip pain and pes planus.  As for 
the knees, the Veteran complained that the left was worse than 
the right.  After examination, the examiners provided a diagnosis 
of degenerative joint disease of the knees, and stated that there 
is no known medical association between flat feet and 
degenerative arthritis of the knees.  The examiners concluded 
that the back, hip, and knee disabilities are not in any way 
associated with the mild pes planus.  The examiners added that 
the back, hip, and knee disabilities are not associated with the 
mild plantar fasciitis.  The examiners noted, however, that the 
claims file was not available for review.  

A November 2009 addendum, completed by one of the above 
examiners, reflects a review of the claims file, noting that 
there is no evidence in the service treatment records of 
complaints, treatment, or injury of the back, hips, or knees, 
even in the separation reports of history and examination.  The 
examiner stated that the Veteran has minimal degenerative changes 
in the lumbar spine that are consistent with her age and body 
habitus.  The examiner noted that there are no known medical 
literature studies or reports that show any causal relationship 
between mild pes planus and degenerative disk disease or 
degenerative joint disease of the lumbar spine.  The examiner 
concluded that it is not in any way associated with the mild pes 
planus.  The examiner then noted that the Veteran has no 
pathology in her hips, and that her complaints are of buttocks 
pain, which is related to her back disability.  The examiner 
concluded that there is no association between the buttock pain 
and the mild bilateral pes planus.  The examiner then noted that 
the Veteran has mild degenerative joint disease of the knees and 
there is no evidence to associate it with the mild pes planus.  
The examiner concluded that there is no association between the 
arthritis of the knees and the mild bilateral pes planus.  The 
examiner then noted the opinions of the private physicians but 
observed that they appear to be speculative, using the Veteran's 
statements to support them.

Given the above, the Board notes the opinions of the two private 
physicians, but finds the opinions of the VA examiners to be more 
probative.  The July 2004 private opinion provides no rationale 
and the July 2005 private opinion does not provide the degree of 
certainty required for medical nexus evidence because of its 
speculative language.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, neither 
opinion appears to have been made with a review of the Veteran's 
service treatment records, which do not show any back, hip, or 
knee symptoms.  Thus, the Board finds these opinions to be of 
little probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  On the other hand, as the opinions of the VA examiners 
were made after both a review of the record and examination of 
the Veteran, the Board finds them to be of great probative value.  
See Hayes, 5 Vet. App. at 69-70.  Thus, the Board finds that the 
Veteran's back, hip, and knee disabilities are not related to any 
incident of service or any service-connected disability.




All Disabilities

The Board acknowledges the Veteran's assertion that she has had 
tinnitus and problems with her back, hips, and knees since 
service.  The Board notes that she is competent to give evidence 
about observable symptoms such as tinnitus and pain.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  To the extent that she is claiming to have 
experienced continuous tinnitus and pain in the back, hips, and 
knees since service, she is not found to be credible.  Her 
discharge examination report reflects a normal back and lower 
extremities with no complaints of tinnitus or back, hip, or knee 
problems.  There is no medical evidence of tinnitus or back, hip, 
and knee disabilities after discharge until December 2004 and 
July 2004, respectively.  Lastly, if she had experienced tinnitus 
and back, hip, and knee problems continuously since service, it 
would be reasonable to expect that she would have filed a 
disability claim much sooner than in July 2004.  For all these 
reasons, the Board finds that the statements alleging or implying 
continuity of symptoms are not credible here.  Therefore, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.  Moreover, 
the probative medical evidence of record does not relate the 
current tinnitus or back, hip, and knee disabilities to service.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is denied. 

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

Service connection for a low back disability is denied.

Service connection for right hip pain is denied.

Service connection for left hip pain is denied.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


